DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.

1. 	A computer-implemented method for reconstructing a MRI image, comprising: receiving a first MRI image obtained at a first magnetic field strength, the first
MRI image having first imaging characteristics based on the first magnetic field strength; 
generating a second MRI image, by applying trained functions to the first MRI image, the second MRI image having second imaging characteristics, the second imaging characteristics corresponding to a second magnetic field strength different from the first magnetic field strength, the trained functions having been trained using training MRI images and reference MRI images, the training MRI images being obtained at the first magnetic field strength, and the reference MRI images being obtained at the second magnetic field strength; and 
providing the second MRI image.

As to claim 1 above, the pertinent portion pertaining to the abstract idea is bolded. The bolded limitations are mathematical since trained function is a mathematical algorithm.

3. 	A computer-implemented method for providing trained functions for reconstructing a MRI image, comprising:
receiving training MRI images obtained at a first magnetic field strength, the training MRI images having first imaging characteristics based on the first magnetic field strength;
receiving reference MRI images obtained at a second magnetic field strength- different from the first magnetic field strength, the reference MRI images having imaging characteristics based on the second magnetic field strength;
generating processed MRI images including applying functions to the training MRI images;
determining a difference between the processed MRI images and the reference MRI images;
training the functions based on the difference to obtain trained functions; and providing the trained functions.

As to claim 3 above, the pertinent portion pertaining to the abstract idea is bolded. The bolded limitations are mathematical since trained function is a mathematical algorithm. The step of determining a difference between the processed MRI images generated and reference MRI images may be a mathematical step or a mental step.
11.	A computing device configured for reconstructing an MRI image, the computing device comprising:
a memory containing instructions;
an interface; and
at least one processor, configured to execute the instructions to causes the computing device to, 
receive a first MRI image obtained at a first magnetic field strength, the first MRI image having first imaging characteristics based on the first magnetic field strength;
generate a second MRI image by applying trained functions to the first MRI image, the second MRI image having second imaging characteristics, the second imaging characteristics corresponding to a second magnetic field strength different from the first magnetic field strength, the trained functions having been trained with training MRI images and reference MRI images, the training MRI images being obtained at the first magnetic field strength, and the reference MRI images being obtained at the second magnetic field strength, and
provide the second MRI image.


As to claim 11 above, the pertinent portion pertaining to the abstract idea is bolded. The bolded limitations are mathematical since trained function is a mathematical algorithm.
The non-abstract limitations are “receiving a first MRI image obtained at a first magnetic field strength, the first MRI image having first imaging characteristics based on the first magnetic field strength’; “receiving training MRI images obtained at a first magnetic field strength, the training MRI images having first imaging characteristics based on the first magnetic field strength”; “receive reference MRI images obtained at a second magnetic field strength, different from the first magnetic field strength, the reference MRI images having imaging characteristics based on the second magnetic field strength’, “provide the second MRI image”; and “providing the trained functions’. “Receiving a first MRI image obtained at a first magnetic field strength, the first MRI image having first imaging characteristics based on the first magnetic field strength’; “receiving training MRI images obtained at a first magnetic field strength, the training MRI images having first imaging characteristics based on the first magnetic field strength”; “receiving reference MRI images obtained at a second magnetic field strength, different from the first magnetic field strength, the reference MRI images having imaging characteristics based on the second magnetic field strength” are not deemed to integrate nor amount to significantly more than the abstract idea because they are extra solution data collecting. “Providing the second MRI image’; “providing the trained functions”; and “provide the second MRI image” are steps of outputting results which are basic computer functions that do not amount significantly more.

“A memory”; “an interface’; and “at least one processor” are generic parts for a computer and do not amount to significantly more. An MRI system is the basic component of every MRI apparatus and do not make the MRI less generic.
A search has been performed, but no art has been found for prior art rejection at this time.
Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive.  Applicant first argues in remarks page 12 that the claims are eligible because Applicant’s invention improves a technology.  In order to persuasively make this argument, Applicant must establish evidence that the technology is improved and claim the procedures for achieving the improvement with particularity.  See McRo.  Applicant has explained in their specification the technological improvement; however, the claims do not recite the procedure for achieving this improvement with particularity.  The step of generating the second image by applying a train function is exceedingly generic.  
Applicant next argues in remarks page 15 the Abele court would find these claims eligible.  In response, Applicant is directed to Electric Power Group where the meaning of the data and the tools used to gather the data did not confer eligibility to an ineligible mathematical process.  Therefor the rejection under 35 U.S.C. § 101 is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S LEE/Primary Examiner, Art Unit 2852